DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Nancy Johnson (Reg. No. 47,266) on February 18, 2022. 2.	The application has been amended as follows:
	Cancel claim 4. 
2. 	(Currently Amended) The method of claim 31, wherein, relative to the labeled test DNA,  the labeled first reference DNA includes at least one copy number change in one or more pre-defined regions of the genome of the first reference DNA[, relative to the labeled test DNA].
3. 	(Currently Amended) The method of claim 2, wherein, relative to the labeled test DNA, the labeled second reference DNA includes at least one pre-defined region which does not have the same copy number change [relative to the labeled test DNA,] as the labeled first reference DNA does.
7. 	(Currently Amended) The method of claim 31, wherein the signal intensities [produced by hybridization of the labeled test DNA] of the predefined different locations on the first hybridization array is compared to the signal [intensity produced by hybridization of the labeled first reference DNA in the one or more pre-defined regions, to] intensities of the predefined different locations on the second hybridization array determines a first estimate of copy number, and the signal [intensity produced by hybridization of the labeled test DNA] intensities of the predefined different locations on the first hybridization array is compared to the signal [intensity produced by hybridization of the labeled second reference DNA in the one or more pre-defined regions, to] intensities of the predefined different locations on the third hybridization array determines a second estimate of the copy number[, and the first estimate of the copy number and the second estimate of the copy number are combined to obtain an overall estimate of copy number].
8. 	(Currently Amended) The method of claim 31, wherein the signal intensities of the first hybridization array are normalized before the copy number of the at least one region of the genomic DNA of the test sample is estimated.
12. 	(Currently Amended) The method of claim 31, further comprising determining an aneuploidy status of a human polar body or an embryo based on the copy number estimated wherein the test sample is from the human polar body or the embryo.
13. 	(Currently Amended) The method of claim 12, further comprising implanting the embryo based on the aneuploidy status [determined in an in-vitro fertilization (IVF) procedure].
18. 	(Currently Amended) The method of claim 31, wherein the labeled first reference DNA has a first concentration of DNA and comprises an amplification product of a first concentration of a first DNA, and the labeled second reference DNA comprises an amplification product of a second concentration of the first DNA produced [after] by diluting the first concentration of the first DNA. 
31. 	(Currently Amended) A method for [determining the presence of a copy number imbalance in] estimating copy number of at least one region of genomic DNA [of] in a test sample, comprising: 
thereby forming a labeled test DNA;
b) 	hybridizing the labeled test DNA to a first hybridization array; 
c) 	labeling a first reference genomic DNA from a first reference sample, or an amplification product thereof, [to form] thereby forming a labeled first reference DNA; 
d) 	hybridizing the labeled first reference DNA to a second hybridization array; 
e)	 labeling a second reference genomic DNA from a second reference sample, or an amplification product thereof, [to form] thereby forming a labeled second reference DNA; 
f) 	hybridizing the labeled second reference DNA to a third hybridization array; 
g) 	analyzing the first hybridization array after [the] said hybridizing of the labeled test DNA to the first hybridization array [determine], thereby determining signal intensities on the first hybridization array produced by hybridization of the labeled test DNA to the first hybridization array;
h) 	analyzing the second hybridization array after [the] said hybridizing of the labeled first reference DNA to the second hybridization array [determine], thereby determining signal intensities on the second hybridization array produced by hybridization of the labeled first reference DNA to the second hybridization array;
i) 	analyzing the third hybridization array after [the] said hybridizing of the labeled second reference DNA to the third hybridization array [determine], thereby determining signal intensities on the third hybridization array produced by hybridization of the labeled second reference DNA to the third hybridization array; and
1) 	estimating the copy number of the at least one region of the [sample] genomic DNA in the test sample by comparing the signal intensities of predefined different locations on the first the predefined different locations [at] on least one of the second hybridization array and the third hybridization array;
wherein the first hybridization array, the second hybridization array, and the third hybridization array are identical:
wherein the [test] genomic DNA in the test sample, the first reference genomic DNA, and the second reference genomic DNA are from the same species of animal;
wherein the first reference genomic DNA is from a male animal of the species and the second reference genomic DNA is from a female animal of the species;
wherein copy number [is known for] of the first reference genomic DNA and/or copy number of the second reference genomic DNA are/is known; and
wherein steps c) [thru] to f), h) and i) occur prior to steps a) and b) and the signal intensities on different locations of the second hybridization array produced by hybridization of the labeled first reference DNA to the second hybridization array and the signal intensities on different locations of the third hybridization array produced by hybridization of the labeled second reference DNA to the third hybridization array are recorded and stored as historical reference hybridization results [and said signal intensities produced by hybridization of the labeled first reference DNA and/or said signal intensities produced by hybridization of the labeled second reference DNA are obtained from said historical reference hybridization results]. 
35. 	(Currently Amended) A method for screening a preimplantation human embryo for implantation, the method comprising:
a) 	labeling [a sample] genomic DNA from a test sample obtained from a preimplantation human embryo, or an amplification product thereof, thereby forming a labeled test DNA, the preimplantation human embryo [having been] being generated by [in-vitro] in vitro fertilization, from the test sample comprising DNA sequences from a plurality of different human chromosomes, said [sample] genomic DNA from the test sample or said amplification product thereof being labeled by attaching a label[s] that [are] is capable of producing a detectable signal[s] to [a plurality of different DNA sequences from one or more human chromosomes in the sample] the genomic DNA from the test sample or said amplification product thereof;
b) 	hybridizing the labeled test DNA [to a first hybridization array that is configured to hybridize] to a plurality of different DNA sequences from human X and Y chromosomes and a specific human chromosome[s at] on [different respective] predefined different locations of the first hybridization array;
c) 	scanning the first hybridization array after the hybridization of the labeled test DNA to the first hybridization array and determining signal intensities on the first hybridization array produced by the hybridization of the labeled test DNA to [the first hybridization array at] the [different respective] predefined different locations of the first hybridization array;
d) 	comparing the signal intensities [produced by the hybridization of the labeled test DNA to the first hybridization array at] on the [different respective] predefined different locations of the first hybridization array to: 
a data of signal intensities [produced by hybridization of a labeled first reference genomic DNA to] on the predefined different locations of a second hybridization array [at the different respective predefined locations of the hybridization array];
and to a data of signal intensities [produced by hybridization of a labeled second reference genomic DNA to] on the predefined different locations of a third hybridization array [at the different respective predefined locations of the third hybridization array];
the data of the signal intensities [produced by hybridization of the labeled first reference genomic DNA to the second hybridization array at] on the [different respective] predefined different locations of the second hybridization array and the data of the signal intensities [produced by hybridization of the labeled second reference genomic DNA to the third hybridization array at] on the [different respective] predefined different locations of the third hybridization array are obtained from an electronic storage medium;
wherein the first hybridization array, the second hybridization array, and the third hybridization array are identical; and
wherein the genomic DNA in the test sample, the labeled first reference genomic DNA and the labeled second reference genomic DNA are from the same species of animal; and
wherein the labeled first reference genomic DNA is from a male animal of the species and the labeled second reference genomic DNA is from a female animal of the species; and
wherein copy number [is known for] of the first reference genomic DNA and/or copy number of the second reference genomic DNA are known; 
e) 	estimating [a] copy number of at least one region of the [sample] genomic DNA in the test sample by comparing the signal intensities [produced by the hybridization of the labeled test DNA to the first hybridization array at] on the [different respective] predefined different locations of the first hybridization array to the data of the signal intensities [produced by hybridization of the labeled first reference genomic DNA to] on the [different] predefined different locations of the second hybridization array and/or the data of the signal intensities [by hybridization of the labeled second reference genomic DNA to] on the [different] predefined different locations of the third hybridization array;
in the test sample based on results obtaining in step e); and
g) 	screening the preimplantation human embryo for implantation based on results obtained from step f).
36. 	(Currently Amended) The method of claim 35, wherein the data of the electronic storage medium of step d) [comprises data] is obtained by
a) 	labeling a first reference genomic DNA from a first reference sample obtained from a male human, or an amplification product thereof, thereby forming the labeled first reference genomic DNA, said first reference genomic DNA or said amplification product thereof being labeled by attaching the label[s] to [a plurality of different DNA sequences from one or more human chromosome in the] said first reference genomic DNA or said amplification product thereof;
b) 	hybridizing the labeled first reference DNA to a plurality of different DNA sequences from human X and Y chromosomes and the specific human chromosome on the predefined different locations of the second hybridization array [configured to enable a copy number estimate of the number of copies of the specific human chromosome in the first sample genomic DNA based on a comparison of scanning results from scanning the different respective predefined locations of the first hybridization array to scanning results from scanning the corresponding different respective predefined locations of the second hybridization array];
c) 	scanning the second hybridization array after the hybridization of the labeled first reference genomic DNA to the second hybridization array and determining the data of the signal intensities on the predefined different locations of the second hybridization array which is 
d) 	labeling a second reference genomic DNA from a second reference sample obtained from a female human, or an amplification product thereof, thereby forming the labeled second reference genomic DNA, said second reference genomic DNA or said amplification product thereof being labeled by attaching the label[s] to [a plurality of different DNA sequences from one or more human chromosomes in the] said second reference genomic DNA or said amplification product thereof;
e) 	hybridizing the labeled second reference DNA to a plurality of different DNA sequences from human X and Y chromosomes and the specific human chromosome on the predefined different locations of the third hybridization array [configured to enable a copy number estimate of the number of copies of the specific human chromosome in the first sample genomic DNA based on a comparison of scanning results from scanning the different respective predefined locations of the first hybridization array to scanning results from scanning the different respective predefined locations of the third hybridization array];
f) 	scanning the third hybridization array after the hybridization of the labeled second reference genomic DNA to the third hybridization array and determining the data of the signal intensities on the predefined different locations of the third hybridization array which is produced by the hybridization of the labeled second reference DNA to the third hybridization array [at the different respective predefined locations of the third hybridization array]; and 
g) 	storing the data of the signal intensities [produced by said hybridizing the labeled first reference genomic DNA to the second hybridization array in] obtained from step c) and[/or] the data of the signal intensities [produced by said hybridizing the labeled second reference genomic obtained from in step f) in [an] the electronic storage medium.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 2, 3, 7-9, 12, 13, 15, 16, 18, 31, and 35-37 are allowable in light of applicant’s amendment filed on February 2, 2022, the terminal disclaimer filed on February 17, 2022, and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b), and 103 (a), and the double patenting rejection have been withdrawn in view of applicant’s amendment filed on February 2, 2022, the terminal disclaimer filed on February 17, 2022, and the examiner’s amendment. The closest prior arts in the record are Shah (US 2005/0014184 A1, published on January 20, 2005) and Adler (2009/0104613 A1, published on April 23, 2009). Note that the phrase “implanting the embryo” in claim 37 is interpreted as “implanting the preimplantation human embryo to a woman’s uterus”. These prior arts do not teach a combination of steps a) to j)  of claim 31 and a) to g) of claim 35. These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a method for estimating copy number of at least one region of genomic DNA in a test sample and a method for screening a preimplantation human embryo for implantation which comprise all limitations recited in claims 31 and 35. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 18, 2022